                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JAHMAI J.,                                              Civil Action No. 18-13740 (SDW)

                 Petitioner,
                                                           MEMORANDUM OPINION
          v.

 CHARLES GREEN,

                 Respondent.


         IT APPEARING THAT:

         1. On September 6, 2018, Petitioner filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 challenging his ongoing immigration detention while he remained subject to

mandatory detention under 8 U.S.C. § 1226(c). Leslie v. Att’y Gen., 678 F.3d 265, 268-70 (3d Cir.

2014).

         2. Following briefing, this Court entered a final order and opinion in this matter on

February 6, 2019, which granted Petitioner a bond hearing so long as he remained detained

pursuant to § 1226(c). (ECF Nos. 8-9). In the opinion, however, this Court noted the following:

                Although Petitioner is granted a bond hearing, this Court notes that,
                should the Third Circuit either vacate Petitioner’s temporary stay
                and deny him a stay of removal or enter a final decision denying or
                dismissing his petition for review, the basis for Petitioner’s
                detention would shift from § 1226(c) to 8 U.S.C. § 1231(a). See
                Leslie [v. Att’y Gen., 678 F.3d [265, ]268-70 [(3d Cir. 2014)]. As
                detention under § 1231(a) is mandatory for ninety days from its
                onset, and as the Government may detain an alien under § 1231(a)
                for up to six months without further review from this Court, the
                Government is not only able but is required to take Petitioner back
                into custody should his detention shift to post-final order detention
                under § 1231(a). See, e.g., Guerrero-Sanchez v. Warden York Cnty.
                Prison, 905 F.3d 208, 219-21 (2018). Nothing in this Court’s order
                granting Petitioner a bond hearing therefore affects, prevents, or
                otherwise restricts the Government’s statutory authority to take

                                                 1
               Petitioner back into custody upon his reaching post-final order status
               notwithstanding any grant of bond Petitioner may receive in the
               meantime.

(ECF No. 8 at 5 n. 1).

       3. After that opinion and order were issued, the Government filed a letter with the Court.

(ECF No. 10). In that letter, the Government informed the Court that, following this Court’s

issuance of the final order and opinion, the Third Circuit released an order which denied

Petitioner’s motion for a stay and vacated the temporary stay Petitioner was granted. (Id.). The

Government attached a copy of that order to its letter. (Document 1 attached to ECF No. 10).

Based on the vacating of Petitioner’s temporary stay, and pursuant to the above quoted section of

this Court’s opinion, the Government requests that it be relieved of the obligation to hold a bond

hearing for Petitioner. (ECF No. 10 at 1).

       4. Because the Third Circuit vacated Petitioner’s stay of removal, he is now subject to a

final order of removal and has entered the removal period during which his detention is mandatory

and presumptively constitutional. Leslie, 678 F.3d at 268-70; Guerrero-Sanchez, 905 F.3d at 219-

21. As Petitioner is now subject to detention under § 1231 and is therefore subject to mandatory

detention for a period of up to six months during which this Court must presume that his detention

is valid and constitutionally permissible, this Court’s order granting a bond hearing must be

vacated, and Petitioner’s habeas petition dismissed. Guerrero-Sanchez, 905 F.3d at 219-21.

       5. In conclusion, this Court’s order granting a bond hearing is VACATED, and Petitioner’s

habeas petition is DISMISSED. An appropriate order follows.



Dated: February 8, 2019
                                                     s/ Susan D. Wigenton
                                                     Hon. Susan D. Wigenton,
                                                     United States District Judge

                                                 2
